McFarland, J.,
delivered tbe opinion of tbe court.
This is an attachment bill. The ground for an- attachment alleged is, “that the said H. W. Cotton, Sr., is a resident of the State of Arkansas, and resides out of the State of Tennessee. ’5 The defendant pleaded in abatement “that he was at the time and date of the filing of complainant’s bill against him in this cause, and at the time and date of issuance and levying the attachment, a citizen of Haywood county, Tennessee, and not a nonresident of the state.”
The chancellor upon argument held the plea sufficient, and gave the complainants leave to take issue thereon, which they did; but as they failed to sustain the allegations of their bill as to the nonresidence of the defendant, the bill was dismissed. We think the plea good in form and substance, and properly verified, and upon the issue thus made, the onus being upon the complainant, the bill was properly dismissed.
Affirm the decree with costs.